LUMPKIN, Judge,
concurring in results.
I concur in the results reached by the Court in this case based on the failure of *107the District Court of Cherokee County to comply with the order of May 2, 1988, to conduct a hearing to determine if Appellant was competent to stand trial on October 22, 1984. The State has conceded the trial Court failed to conduct a competency hearing in accordance with 22 O.S. 1981, § 1175.4. The failure of the District Court to act in this matter dictates the action which must be taken by this Court. I do not concur with the Court’s statement that “[s]ince more than six years have passed from the time this crime was committed, and almost six years from the time of trial, this Court finds that it is not feasible at this late date to make a determination as to the appellant’s competency to stand trial.” Since the District Court failed to act we do not have a evidentiary basis to make that finding.
Pate v. Robinson, 383 U.S. 375, 86 S.Ct. 836, 15 L.Ed.2d 815 (1966), does not establish that bright line and neither should we. It is a misinterpretation of Pate to hold that a meaningful hearing could not be held based only on the passage of time. Our decision in Wolfe v. State, 778 P.2d 932 (Okl.Cr.1989), was too rigid in its approach and we should allow each case to be judged on its individual facts. In this case we are not allowed to accomplish this review because the hearing to determine competency was not held.